NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

In the Interest of A.W.J., a child.           )
                                              )
                                              )
D.H.R.,                                       )
                                              )
              Appellant,                      )
                                              )
v.                                            )     Case No. 2D13-4879
                                              )
DEPARTMENT OF CHILDREN AND                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
              Appellees.                      )
                                              )

Opinion filed August 1, 2014.

Appeal from the Circuit Court for Pasco
County; Thomas M. Ramsberger, Judge.

Frank D.L. Winstead of Winstead Law
Offices, Land O'Lakes, for Appellant D.H.R.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Tampa, for Appellee Department of
Children and Families.

Laura E. Lawson, Sanford, for Appellee
Guardian ad Litem Program.

ALTENBERND, Judge.

              D.H.R., the mother, appeals an order adjudicating A.W.J. dependent as to

her based upon its findings that she physically abused her son and that she failed to
protect her son thereby placing him at risk of "abuse, abandonment and/or neglect." In

the same order, the trial court also adjudicated the child dependent as to the father, and

that case has been separately appealed by the father and reversed by this court. N.J.

v. Dep't of Children & Families, No. 2D13-4877 (Fla. 2d DCA Aug. 1, 2014). Because

the trial court's finding that the child was injured as a result of physical abuse was not

supported by competent, substantial evidence, as explained in N.J., we likewise reverse

the order adjudicating the child dependent as to the mother. Moreover, the Department

did not introduce any evidence whatsoever that the mother had caused the child to

sustain the injuries that led to this adjudication of dependency.

              Reversed.


CASANUEVA and VILLANTI, JJ., Concur.




                                            -2-